
	
		I
		111th CONGRESS
		2d Session
		H. R. 6277
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Wolf) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Global Anti-Semitism Review Act of 2004 and
		  the State Department Basic Authorities Act of 1956 to provide for additional
		  reporting and briefing on anti-Semitism around the world and on Department of
		  State actions to monitor and combat anti-Semitism, funding the Office to
		  Monitor and Combat Anti-Semitism, training for Foreign Service Officers and
		  other employees and staff of the Department of State, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Combating Anti-Semitism Act of
			 2010.
		2.ReportsSection 4 of the Global Anti-Semitism Review
			 Act of 2004 (Public Law 108–332) is amended to read as follows:
			
				4.Reports and
				briefs
					(a)ReportsNot
				later than one year after the date of the enactment of this Act and not later
				than December 31 of each even-numbered year thereafter, the Secretary of State
				shall submit to Congress a report on acts of anti-Semitism in countries around
				the world, including a description of—
						(1)acts of
				anti-Semitic physical violence against, and anti-Semitic harassment of, Jewish
				people, and acts of anti-Semitic violence against, and anti-Semitic vandalism
				of, Jewish community institutions, such as schools, synagogues, or cemeteries,
				that occurred in each country, including a description of emerging issues and
				key trends;
						(2)anti-Semitic
				incitement and discourse, including instances of propaganda in government and
				nongovernment media, and including anti-Semitic incitement and discourse
				couched as expression against the State of Israel, that occur in each country,
				including a description of emerging issues and key trends;
						(3)the responses of
				the government of each country to the acts, incitement, and discourse referred
				to in paragraphs (1) and (2), including the willingness of leading government
				officials to publicly condemn such acts, incitement, and discourse;
						(4)the actions taken
				by the government of each country to enact, enforce, and prosecute laws
				relating to anti-Semitism, including the provision to law enforcement,
				prosecutorial, and other bodies of training and resources relating to
				monitoring and combating anti-Semitism;
						(5)government
				monitoring, collecting data on, and publicly reporting the acts, incitement,
				and discourse referred to in paragraphs (1) and (2), and fulfillment or
				non-fulfillment of governmental obligations or commitments to such monitoring,
				collecting, and reporting; and
						(6)the promotion by
				the government of each country of anti-bias and tolerance education directed
				specifically to countering anti-Semitism, including Holocaust education and
				commemoration.
						(b)BriefsNot
				later than year after the date of the enactment of this Act and not later than
				December 31 of each year thereafter, the Ambassador at Large for Monitoring and
				Combating Anti-Semitism shall brief Congress on United States policies to
				monitor and combat anti-Semitism in countries around the world, including a
				description of—
						(1)United States
				advocacy within intergovernmental organizations of policies to address
				anti-Semitism in the member states of such organizations, including technical
				and other assistance, training, and cooperation offered, and United States
				diplomacy to counter anti-Semitism within intergovernmental organizations and
				forums that promote anti-Semitism or provide it with a platform;
						(2)United States
				advocacy in bilateral relations with countries around the world of policies to
				address anti-Semitism, including technical assistance and other assistance,
				training, and cooperation offered;
						(3)United States
				contributions to support specific initiatives to monitor and combat
				anti-Semitism in countries around the world;
						(4)United States
				outreach to Jewish communities in countries around the world, including Jewish
				communities in countries where such communities are endangered, vulnerable to,
				or subject to anti-Semitic violence, harassment, vandalism, incitement, or
				discourse;
						(5)United States
				advocacy to encourage countries around the world to implement commitments to
				monitor and combat anti-Semitism;
						(6)incorporation by
				the Department of State of monitoring and combating anti-Semitism into the
				Department’s public diplomacy program, including the International Visitors
				Program; and
						(7)Department of
				State training on issues relating to monitoring and combating anti-Semitism,
				including training at the Foreign Service Institute, being provided to chiefs
				of mission, human rights officers, other Foreign Service officers, the staff of
				the Office to Monitor and Combat Anti-Semitism, the staff of the Office of
				International Religious Freedom, and other officers and staff of the Department
				of State and other departments and agencies as
				needed.
						.
		3.Office to Monitor
			 and Combat Anti-SemitismSection 59 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2731) is amended—
			(1)in subsection
			 (a)(2)—
				(A)in subparagraph
			 (A)—
					(i)in
			 the heading, by striking Special Envoy and inserting
			 Ambassador at Large; and
					(ii)by
			 striking Special Envoy and Special
			 Envoy and inserting Ambassador at Large and
			 Ambassador at Large, respectively; and
					(B)by amending
			 subparagraph (B) to read as follows:
					
						(B)Appointment of
				Ambassador at LargeThe
				President shall appoint the Ambassador at Large, by and with the advice and
				consent of the
				Senate.
						;
				(2)in subsection (c),
			 by striking Special Envoy each place it appears and inserting
			 Ambassador at Large; and
			(3)by adding at the
			 end the following new subsection:
				
					(d)FundingThe Secretary of State shall provide the
				Ambassador at Large with funds for the hiring of staff for the Office (which
				staff shall be distinct from the staff of the Office of International Religious
				Freedom or any other office or bureau of the Department of State) to assist the
				Ambassador at Large in carrying out the provisions of this section, including
				sufficient staff to coordinate and assist in the preparation of reports
				required under section 4(a) of the Global Anti-Semitism Review Act of 2004
				(Public Law 108–332), for the conduct of investigations by the Office, and for
				any necessary
				travel.
					.
			4.Training for
			 Foreign Service officersSection 708(a) of the Foreign Service Act of
			 1980 (22 U.S.C. 4028(a)) is amended—
			(1)in the matter
			 preceding paragraph (1)—
				(A)by inserting
			 the Ambassador at Large for Monitoring and Combating Anti-Semitism
			 appointed under section 59 of the State Department Basic Authorities Act of
			 1956, before the Ambassador at Large for International Religious
			 Freedom;
				(B)by striking
			 January 1, 1999 and inserting January 1, 2012;
			 and
				(C)by inserting
			 human rights officers, the staff of the Office to Monitor and Combat
			 Anti-Semitism, other staff of the Office of International Religious Freedom,
			 and other officers and staff of the Department of State and other Federal
			 departments and agencies as needed after chiefs of
			 mission,;
				(2)by redesignating
			 paragraphs (1) through (3) as paragraphs (2) through (4), respectively;
			 and
			(3)by inserting
			 before paragraph (2), as so redesignated, the following new paragraph:
				
					(1)instruction on anti-Semitism, including
				various aspects and manifestations of anti-Semitism, and on legal, law
				enforcement, and prosecutorial issues relevant to monitoring and combating
				anti-Semitism;
					.
			
